289 F.2d 926
FIREMAN'S FUND INSURANCE COMPANY, Appellant,v.Mrs. Dorothy F. McDANIEL, Administratrix of the Estate of T. H. McDaniel, Deceased, et al., Appellees.
No. 18707.
United States Court of Appeals Fifth Circuit.
May 12, 1961.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Judge.
W. B. Patterson, Dallas, Tex., W. P. Mitchell, Tupelo, Miss., Jackson, Walker, Winstead, Cantwell & Miller, Dallas, Tex., for appellant
Lucius E. Burch, Jr., George W. Grider, Memphis, Tenn., Guy Mitchell, Jr., Dudley R. Carr, Tupelo, Miss., Burch, Porter, Johnson & Brown, Memphis, Tenn., Mitchell & McNutt, Tupelo, Miss., for appellees.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a declaratory judgment in which the District Court held that the aircraft liability policy protects the Assureds in connection with the occurrence of September 13, 1959, when the insured plane crashed. The facts are set forth in the opinion of the District Court, Fireman's Fund Insurance Company v. McDaniel, et al., N.D.Miss.1960, 187 F.Supp. 614. For the reasons set out in the Court's opinion, we agree that the policy affords protection as to this occurrence. This makes it unnecessary for us to express approval or disapproval of the alternative holding in paragraph (17), 187 F.Supp. 614 at 618, that the absence of proof of causal connection prevents the exclusion being used to avoid coverage.


2
Affirmed.